PER CURIAM.
We initially accepted jurisdiction under article V, section 3(b)(4), of the Florida Constitution to review Rivero v. Meister, 46 So.3d 1161 (Fla. 4th DCA 2010), a decision in which the Fourth District Court of Appeal certified the following question to be of great public importance:
DOES THE DEFINITION OF “BAD FAITH CONDUCT” IN MOAKLEY V. SMALLWOOD, 826 So.2d 221 (Fla. 2002), INCLUDE RECKLESS MISCONDUCT WHICH RESULTS IN THE UNNECESSARY INCUR-RENCE OF ATTORNEYS’ FEES?
Rivero, 46 So.3d at 1164. Upon further consideration, we conclude that we should exercise our discretion and decline review. Accordingly, this review proceeding is dismissed.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.